Citation Nr: 1207392	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-27 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus type 2 (diabetes).

3.  Entitlement to service connection for kidney disease.  

4.  Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in March 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for diabetes, kidney disease, and pancreatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's panic disorder with agoraphobia and generalized anxiety disorder are related to service.  



CONCLUSION OF LAW

The criteria for service connection of panic disorder with agoraphobia and generalized anxiety disorder have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the only claim herein decided, service connection for a psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

Analysis

The Veteran contends that he has a psychiatric disorder that began during service (he has reported the existence of panic attacks during and since service) and is causally related to developing films of the Vietnam War while stationed in Florida.  The Veteran's spouse, who he married in June 1967, has reported that the Veteran had anxiety attacks and social phobia throughout their marriage.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Where, as here, the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence which corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's service treatment records reflect no complaints or findings suggestive of a psychiatric disorder.  The June 1970 separation examination record reflects that the psychiatric evaluation was normal.  On the report of medical history, the Veteran denied depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares, nervous trouble of any sort, or loss of memory or amnesia.  The service personnel records reveal that the Veteran served with 1365th and 1369th Photo Squadrons as a motion picture laboratory specialist.  

A May 2008 private psychiatric evaluation report reflects a diagnosis of PTSD.  The report does not include the stressor determined to be the cause of the PTSD, though the examiner does note that the Veteran's developmental history was remarkable for a traumatic relationship with his father.  See McGonigle medical report.  In September 2008, the examining physician submitted a statement in which he indicates that the diagnosis of PTSD was related to witnessing combat-related film during service.  In January 2011, the physician submitted statement saying the Veteran had a "chronic stress syndrome attributed at least in part to his experiences while in the military," including "reviewing film of people being wounded or killed in the Vietnam War."  See McGonigle statements.  

A June 2008 statement from a former service colleague (F.C.), who is a licensed psychologist, indicates that the author was a missile test director and then base substance abuse officer during service.  The author reported that he and the Veteran both served at the same base from 1969 to June 1970 and that the Veteran processed film from many missile test launches and developed slides for the base drug rehabilitation and education program during their service together.  He indicated that the Veteran also processed film from Vietnam depicting casualties and death and other projects such as the landing on the moon.  The author further reported that he and the Veteran were friends and associates during service and that he observed the Veteran exhibiting increased irritability, panic attacks, avoidance of groups, stress in meetings, and memory loss during service.  He added that he had continued contact with the Veteran after service, and that their post-service correspondence revealed that the Veteran's symptoms were exacerbated in the two years after separation.  The author then reported that it was his professional opinion that the Veteran had the initial symptoms of PTSD in 1970.  See Chastulik statement.  

In September 2010, a private physician (Dr. C.H.) submitted a statement indicating that the Veteran developed PTSD, possibly related to chemicals, and that the Veteran was referred for counseling for mood swings which developed in the 1970s.  It is unclear how the physician determined the Veteran was referred for counseling in the 1970s.  In January 2011, the physician submitted another statement, in which he indicated that the Veteran's PTSD was clearly related to chemicals with which he was in contact during service.  See Hoyler statements.  

An October 2010 VA PTSD examination record reflects the Veteran's history that he was exposed to extremely traumatic events as a photo processor during the Vietnam War.  He explained that he processed extremely graphic training films in which horrendous injuries were depicted, to including pictures of mutilated women and children, which were used to desensitize troops before they went to Vietnam.  The examiner noted that the Veteran had been diagnosed with PTSD.  The examiner reported that although the Veteran's diagnosis could be conceptualized as PTSD due to the trauma he experienced, the diagnosis was more accurately described as severe generalized anxiety disorder and panic disorder with agoraphobia.  The examiner explained that the Veteran was never in fear of his life due to the fact that his activities occurred in the United States and there was no immediate fear of hostile military activity.  Thus, the examiner believed a diagnosis of PTSD was not appropriate.  However, the examiner found the Veteran engaged in military activities which were "extremely traumatic," noting that the films were specifically designed to approximate the images associated with combat, and he indicated that the Veteran suffered from debilitating anxiety as a direct consequence of what he experienced in the military.  

After review of the evidence, the Board finds service connection is warranted for panic disorder with agoraphobia and generalized anxiety disorder.  In this regard, the Board finds the October 2010 VA examiner's opinion to be especially probative because it is based on a review of the claims folder, subjective history of the Veteran, and supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  In particular, the Board finds the October 2010 VA examiner's opinion that the Veteran's psychiatric diagnoses are better characterized as panic disorder with agoraphobia and generalized anxiety disorder rather than PTSD is persuasive as it is supported by the diagnostic criteria for PTSD as outlined in the DSM-IV.  In this case, the Veteran did not personally experience, witness, or confront a traumatic event, but was involved with processing film that he found very distressing.  Hence, the Board agrees with the VA examiner's assessment.  

Furthermore, the Veteran (and his family and friend) are competent to report his work history during service, including developing such film, and his ongoing psychiatric problems and the Board finds such statements to be credible.  The Veteran's history of processing film is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

Under these circumstances, and resolving reasonable doubt in the Veteran's favor, the Board finds that claim for service connection for a psychiatric disorder must be granted.  


ORDER

Service connection for panic disorder with agoraphobia and generalized anxiety disorder is granted.  


REMAND

Further development is needed on the claims of service connection for diabetes, kidney disease, and pancreatitis.  The Veteran asserts that his diabetes is related to chemical exposure as a film processor during service.  During the hearing, he testified that his kidney disease and pancreatitis were secondary to diabetes.  Alternatively, he has asserted that diabetes, kidney disease, and pancreatic are secondary to stress associated with his psychiatric disorder.

Initially, the Board notes that the Veteran in a November 2010 letter, he stated that he was receiving disability benefits from the Social Security Administration (SSA).  As these records are potentially relevant, they must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, VA examinations should be conducted and opinions obtained to determine whether diabetes, kidney disease, or pancreatitis are related to service, or were caused or aggravated by the Veteran's psychiatric disorder.  See 38 U.S.C.A. 
§ 5103A(d).  The Board acknowledges that the record includes opinions linking these conditions to service.  These opinions lack probative value, however, because they are not supported by any rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  Thus, new opinions are needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Then, schedule the Veteran for examination(s) to determine the nature and likely etiology of the reported diabetes, kidney disease, and pancreatitis.  

With respect to diabetes, the examiner should state whether it is at least as likely as not (i.e. 50 percent probability) that the Veteran's diabetes had its onset in service, is causally related to service, to include any chemical exposure or stress therein, or was caused or aggravated by the diagnosed anxiety/panic disorder.  An explanation should be provided for each opinion offered, preferably with discussion of the Veteran's experience as a photo and film developer in service, his experience as a microfilm and film developer after service, and the opinions provided by Dr. H. 

With respect to kidney disease, the examiner should state whether it is at least as likely as not (i.e. 50 percent probability) that the disorder had its onset in service, is causally related to service, to include any chemical exposure or stress therein, or was caused or aggravated by the diagnosed anxiety/panic disorder.  An explanation should be provided for each opinion offered, preferably with discussion of the Veteran's experience as a photo and film developer in service, his experience as a microfilm and film developer after service, and the opinions provided by Dr. H. 

With respect to the reported pancreatitis, the examiner is requested to state whether the Veteran has a pancreatic disorder.  For any diagnosed disorder, the examiner should state whether it is at least as likely as not (i.e. 50 percent probability) that the disorder had its onset in service, is causally related to service, to include any chemical exposure or stress therein, or was caused or aggravated by the diagnosed anxiety/panic disorder.  An explanation should be provided for each opinion offered, preferably with discussion of the Veteran's experience as a photo and film developer in service, his experience as a microfilm and film developer after service, and the opinions provided by Dr. H. 

3.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


